Case 1:19-cv-01041-RJJ-RSK ECF No. 40, PageID.702 Filed 12/13/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


THE UNITED STATES OF AMERICA
and THE STATE OF MICHIGAN,

       Plaintiffs,
                                                              CASE No. 1:19-CV-1041
v.
                                                              HON. ROBERT J. JONKER
NCR CORPORATION,

       Defendant, and

GEORGIA-PACIFIC LLC,
GEORGIA-PACIFIC CONSUMER
PRODUCTS LP, INTERNATIONAL
PAPER COMPANY, and
WEYERHAEUSER COMPANY,

       Intervenors.

__________________________________/

               ORDER AUTHORIZING NCR CORPORATION’S DEPOSIT
                  OF FUNDS INTO COURT REGISTRY ACCOUNT

       The United States has filed an Unopposed Motion to Authorize Deposit of Funds Into the

Court Registry Account. (ECF No. 38). The motion seeks authorization for Defendant NCR

Corporation (“NCR”) to deposit in the Court Registry Account settlement payment to be made by

NCR under a recently entered Consent Decreet (ECF No. 37) to earn interest in accordance with

the Clerk of the Court’s normal investment procedures. After review of the motion, the Court

finds good cause to grant the motion, subject to the modifications the Court details below to reflect

the policy and practice of the Administrative Office of the United States Courts and the Local

Administrative Orders of this Court.
Case 1:19-cv-01041-RJJ-RSK ECF No. 40, PageID.703 Filed 12/13/20 Page 2 of 3




       ACCORDINGLY, IT IS ORDERED:

       1.     The Unopposed Motion to Deposit Funds Into the Court Registry Account (ECF

No. 38) is GRANTED.

       2.     Under FED. R. CIV. P. 67, the Clerk of the Court shall accept any payment by NCR

into the Court Registry Account that is required under the Consent Decree entered in this case.

Rule 67(a) of the Federal Rules of Civil Procedure, and Local Administrative Order 16-MS-119

(LAO 16-MS-119) issued November 29, 2016, requires the depositing party to serve a copy of this

Order when depositing the funds with the Clerk.

       3.     The funds deposited in the Court Registry Account shall earn interest in accordance

with the normal investment procedures of the Clerk of the Court. LAO 16-MC-119 requires the

funds to be placed in the Court Registry Investment System (CRIS).

       4.     Any disbursement from the Court Registry Account shall be made only in

accordance with a separate Withdrawal Order of this Court. The Withdrawal Order shall direct

disbursement to the Plaintiffs in the event the Consent Decree becomes a final non-appealable

judgment. The Withdrawal Order shall direct disbursement to NCR to return the settlement

payment if the entry of the Consent Decree is overturned on appeal.

       5.     The United States requests that no fees shall be charged for services rendered on

behalf of the United States in conjunction with the deposit of funds into the Court Registry

Account. As set out in LAO 16-MS-119, courts ordinarily assess fees associated with the handling

of funds deposited into the Registry. However, the District Court Miscellaneous Fee Schedule

exempts the United States from those fees. Should the Court order disbursement to the United

States, any assessed fees may be refunded.




                                               2
Case 1:19-cv-01041-RJJ-RSK ECF No. 40, PageID.704 Filed 12/13/20 Page 3 of 3




IT IS SO ORDERED.



Dated:   December 13, 2020         /s/ Robert J. Jonker
                                   ROBERT J. JONKER
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                     3
